Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered. 
Reasons for Allowance
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
A computer-implemented method of object detection, the computer-implemented method comprising: 
receiving sensor data comprising information based at least in part on one or more sensor outputs associated with detection of an environment over one or more time intervals by one or more sensors, wherein the environment comprises one or more objects; 
generating, based at least in part on the sensor data, an input representation of the one or more objects, wherein the input representation comprises a temporal dimension and one or more spatial dimensions; 
determining, based at least in part on one or more fusion criteria provided in data associated with the temporal dimension of the input representation, whether to aggregate temporal information associated with the temporal dimension at a first convolution layer of a plurality of convolution layers of a machine-learned model or to aggregate the temporal information associated with the temporal dimension over two or more convolution layers of the plurality of convolution layers of the machine-learned model; 
determining, based at least in part on the input representation and the machine-learned model, at least one of. (i) one or more detected object classes of the one or more objects, (ii) one or more locations of the one or more objects over the one or more time intervals, or (iii) one or more predicted paths of the one or more objects, 
wherein the machine-learned model aggregates the temporal information associated with the temporal dimension at the first convolution layer or aggregates the temporal information associated with the temporal dimension over two or more convolution layers of the machine- learned model, wherein aggregating the temporal information comprises reducing the one or more time intervals of the temporal dimension to one time interval in a manner that is determined based at least in part on the one or more fusion criteria; and 
generating, based at least in part on the input representation and the machine-learned model, output data comprising one or more bounding shapes corresponding to the one or more objects.

as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
For “determining, based at least in part on one or more fusion criteria provided in data associated with the temporal dimension of the input representation, whether to aggregate temporal information associated with the temporal dimension at a first convolution layer of a plurality of convolution layers of a machine-learned model or to aggregate the temporal information associated with the temporal dimension over two or more convolution layers of the plurality of convolution layers of the machine-learned model”, Cao et al. (US 9471851 B1) is the closest available prior art. Cao teaches selectively performing early fusion(“to aggregate temporal information associated with the temporal dimension at a first convolution layer of a plurality of convolution layers of a machine-learned model”) and late fusion(“to aggregate the temporal information associated with the temporal dimension over two or more convolution layers of the plurality of convolution layers of the machine-learned model”), but fails to disclose the decision criterion when to perform fusion.
Also, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, the combination of Butt et al. (US 2018/0157939 A1), Mehrseresht (US 2019/0188866 A1) and Karpathy et al. (“Large-scale Video Classification with Convolutional Neural Networks”), even including Cao.
Independent claims 15 and 18 are indicated as containing allowable subject matter for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 15 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129